DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/535948.   Claims 1-20 are pending.

Drawings
The drawings were received on 02/25/2021.  These drawings are accepted.

Specification
Corrections to the specification were received and have been entered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 the following limitations, in combination with other limitations of the claim are not found or made obvious in the prior art; “wherein the bistable control valve is configured to retain a last switching state even after an input signal is no longer available; one or more processors in electronic communication with the bistable control valve, the parking brake valve, and the one or more pressure transducers; and a memory coupled to the one or more processors, the memory storing data comprising a database and program 

Regarding claim 13 the following limitations, in combination with other limitations of the claim are not found or made obvious in the prior art;
“determining the fluid pressure of the parking brake system is less than a threshold pressure; and in response to determining the fluid pressure of the parking brake system is less than the threshold pressure, instruct the bistable control valve to actuate from a closed position into an opened position, wherein the bistable control valve is configured to retain a last switching state even after an input signal is no longer available.”

Regarding claim 16 the following limitations, in combination with other limitations of the claim are not found or made obvious in the prior art; “the bistable control valve is configured to retain a last switching state even after an input signal is no longer available; one or more processors in electronic communication with the bistable control valve, the parking brake valve, and the one or more pressure transducers; and a 

Examiner agrees with arguments provided by applicant on 02/25/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.